Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-5 and 8-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/071739, filed on August 10, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 007 591.3, filed on August 11, 2017.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

  Specification
The disclosure is objected to because of the following informalities: 
The specification discloses “Fig. 6 the detailed view VI according to Fig. 3” in page 12, line 16. However, it appears this should read “Fig. 6 the detailed view VI according to Fig. 5”. 
The specification discloses “Fig. 7 the detailed view VII from Fig. 4” in page 12, line 18. However, it appears this should read “Fig. 7 the detailed view VII from Fig. 6”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “screwing a conical threaded ring with an internal thread onto the external thread of the rod so that a conical external surface of the conical threaded ring comes into contact with the conical recess of the cutting tool” in lines 7-10. However, it is unclear how an external surface of a threaded ring can come into contact with a recess, since contact is defined as “the state or condition of physical touching” and recess is defined as a “hollow space”. For examination purposes, the claim language of “so that a conical external surface of the conical threaded ring comes into contact with the conical recess of the cutting tool” has not been given patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 4,346,795 A), in view of Sprave (EP 1884434 A1, provided with translation).
Regarding claim 8, Herbert teaches (Fig. 1-10): A method for producing a mounting (first body 14) of a cutting tool (cutting ring 17), which mounting (14) can disengage upon overload, on a tension-transferring and/or compression-transferring rod (cylindrical tube 15)(col. 5, line 67 – col. 6, line 5; Fig. 9-10), the method comprising- providing the rod (15) with an external thread (54), introducing the rod (15) into a conical recess (annotated Fig. 10 below) of the cutting tool (17), screwing a threaded ring (second guide ring 19) with an internal thread (52) onto the external thread (54) of the rod (15), introducing the rod (15) into a pressure plate (plate 29). 
Herbert does not explicitly teach that the threaded ring (19) is a conical threaded ring. 
However, Sprave teaches (Fig. 4c): a conically shaped ring (13b). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Herbert to make the threaded ring conical in shape, as taught by Sprave, to increase the energy absorption potential of the assembly by providing a tapered or wedged frictional contact surface between the deformation tube and the threaded ring. 
Regarding claim 16, Herbert and Sprave teach the elements of claim 8, as stated above. Herbert further teaches (Fig. 1-10): displacing (col. 5, line 67 – col. 6, line 5) the threaded ring (19) on the external thread (54) such that flanks of the internal thread (52) are displaced over flanks of the external thread (col. 5, lines 3-7; Fig. 9-10).
Regarding claim 17, Herbert and Sprave teach the elements of claim 8, as stated above. Herbert further teaches (Fig. 1-10): introducing the rod (15) to the pressure plate (29) such that upon displacement of the pressure plate (29) with the cutting tool (17) at least one blade (40) of the cutting tool (17) removes a chip from the rod (15) (Fig. 9-10). 
Regarding claim 19, Herbert and Sprave teach the elements of claim 8, as stated above. The combination of Herbert and Sprave further teach: screwing the threaded ring (19) to the external thread (54) of the rod (15)(Herbert, Fig. 6) comprises: arranging a minor external diameter (Fig. 4c of Sprave shows the minor external diameter is directed towards the center of the deformation tube 13a) of the threaded ring (19) in a direction of at least one blade (40) of the cutting tool (17)(Herbert, Fig. 9-10). 

    PNG
    media_image1.png
    548
    624
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-5 and 9-15 are allowed. 
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent fo0rm including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-5, the prior art fails to teach that the cutting tool is arranged on a conical external surface of the conical threaded ring, and the conical threaded ring is arranged at least partially in the conically shaped recess. While the prior arts: 
Herbert teaches (Fig. 1-10):  A coupling (col. 3, lines 13-18; Fig. 1) comprising: at least one tension-transferring and/or compression-transferring rod (15), at least one pressure plate (29) comprising a cutting tool (17), which comprises at least one blade (40) and a central conically shaped recess (annotated Fig. 10 below), and at least one threaded ring (19), which comprises an internal thread (52) and is slit in a longitudinal direction (Fig. 6 and 9), wherein the rod (15) comprises an external thread (54) onto which the  threaded ring (19) is screwed (col. 5, lines 3-7; Fig. 6 and 9); and
Sprave teaches (Fig. 4C): An articulated coupling (para. 0001) with a conically shaped ring (13b) that can be used to modify the threaded ring of Herbert, 
the examiner finds no obvious reason to modify Herbert’s cutting tool (17) such that it is arranged on a conical external surface of a conical threaded ring (19), and further modify the conical threaded ring (19) to be arranged at least partially in the conically shaped recess (annotated Fig. 10 below). Such a modification would require improper hindsight reasoning. Further, repositioning the threaded ring (19) of Herbert such that the cutting tool (17) is on its external surface would require a repositioning of the threaded ring in addition to Sprave’s modification of making the ring conical in shape. 
Regarding claim 9 and its depending claims 10-15, the prior art fails to teach the methods of arranging the cutting tool on a conical external surface of the conical threaded ring and pressing the conical threaded ring into the conically shaped recess. While the prior arts: 
Herbert teaches (Fig. 1-10): A method for conversion of energy by means of a coupling (col. 3, lines 13-18; Fig. 1), the method comprising- providing at least one tension-transferring and/or compression-transferring rod (15), wherein the rod (15) comprises an external thread (54); providing at least one pressure plate (29), said plate (29) comprising a cutting tool (17), which comprises at least one blade (40) and a central conically shaped recess (annotated Fig. 10 below), and providing at least one threaded ring (19), which comprises an internal thread (52) and is slit in a longitudinal direction (Fig. 6 and 9), screwing the external thread (54) of the rod (15) onto the threaded ring (19), wherein in case of an overload force being applied to the pressure plate (29), said plate (29) is displaced on the rod (15)(Fig. 9-10); and
Sprave teaches (Fig. 4C): An articulated coupling (para. 0001) with a conically shaped ring (13b) that can be used to modify the threaded ring of Herbert,  
the examiner finds no obvious reason to modify Herbert’s cutting tool (17) such that it is arranged on a conical external surface of a conical threaded ring (19), and further modify the conical threaded ring (19) to be pressed into the conically shaped recess (annotated Fig. 10 below). Such a modification would require improper hindsight reasoning. Further, repositioning the threaded ring (19) of Herbert such that the cutting tool (17) is on its external surface would require a repositioning of the threaded ring in addition to Sprave’s modification of making the ring conical in shape. 
Regarding claim 18, the prior art fails to teach the method of forming the at least one conical ring such that the external surface of the conical threaded ring and the recess of the cutting tool essentially have a substantially identical conicity. While Herbert teaches an external surface of a threaded ring (19) and a recess of the cutting tool (annotated Fig. 10 below); and Sprave teaches a conical shape of the ring, the examiner finds no obvious reason to modify the external surface of the threaded ring to have a substantially identical conicity as the recess of the cutting tool. Such a modification would require improper hindsight reasoning and a further modification to a modifying reference. 
Regarding claim 20, the prior art fails to teach that the conical ring is displaceable on the external thread of the rod in the longitudinal direction by means of a force. While Herbert further (Fig. 1-10): screwing the threaded ring (19) to the external thread (54) of the rod (15) comprises: screwing the threaded ring (19) to the external thread (54) of the rod (15), the examiner finds no obvious reason to modify the conical ring to displaceable on the external thread of the rod in the longitudinal direction by means of a force. Such a modification would require improper hindsight reasoning. Further, this modification would teach against Herbert, since Herbert discloses “the force will be resisted by the threaded coupling of the second body 15 to the second guide ring 19 which is rigidly attached to the first body 14 via shearable bolts 47” (col. 5, lines 61-64) and “in the case of an emergency or a collision, the forces tending to relatively move the first and second bodies approach and then exceed about 75,000 pounds, then the shearable bolts 47 will shear and relative movement of the first and second bodies will take place as seen in FIG. 10” (col. 5, line 67 – col. 6, line 5; Fig. 9-10). Therefore, Herbert’s ring is not designed to be displaceable on the external thread of the rod, even when subjected to extreme forces that would shear the shearable bolts 47 as shown in Fig. 10. 


    PNG
    media_image1.png
    548
    624
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-7410069-B2: teaches (Fig. 1-7): A coupling (2) comprising: at least one tension-transferring and/or compression-transferring rod (deformation tube 42), at least one pressure plate (mounting flange 14) comprising a cutting tool (cone 41)(col. 4, lines 39-41), which comprises at least one blade (cone 41) and at least one threaded ring (clamp ring 44).
US-20090008963-A1: Teaches a conical ring 700, which is fixedly connected to the car body-side end section 300a of the second bearing support part 300 on its coupling rod-side or coupling plane-side end section, whereby its car body-side end section abuts against the inner surface of the transition section 500.3 between deformation tube section 500.1 with the widened cross-section and deformation tube section 500.2 situated closer to the car body. 
US-7537127-B2: Teaches the plate (11) is included in a mandrel (16) equipped with a cone (19), which mandrel is inserted into a deformation tube (17), more precisely into a wide, front tube section (22), which via a waist (23) transforms into a thinner, rear tube section (21), which is deformable by the mandrel (16).
US-9328749-B2: teaches (Fig. 1-4): An articulated coupling (col. 1, lines 24-32) comprising: at least one tension-transferring and/or compression-transferring rod (threaded bolt 2), and a threaded sleeve (6) that has a conical external thread and an internal thread that receives the threaded bolt. 
US-10988149-B2: Teaches the conically shaped hard metal ring 8 is secured in clamped condition between the rear face of the yoke and the taper section 5 of the bolt 4. 
CN-102180182-A: Teaches the cutting type energy absorbing anti-collision structure of absorber 4 comprises an outer sleeve 9, a tool bar 6, a blade 7, a threshold spring 8, energy absorbing element 13 and inner sleeve 14 the outer sleeve 9 and inner sleeve 14 form inner and higher outer interlayer cylinder structure, inner sleeve 14 is installed in the body structure of the energy absorbing element 13, stop ring is set at the opening end of the outer sleeve 9, the boss of the tail of the hook body 3 incorporated therein; inner wall of the inner sleeve 14 is provided with through-hole of guide plate, guide plate form a guide cavity 14 in sleeve 4 near the buffer 11 of one end of the inner cavity, and the blade 7 is installed on the middle of the knife carrier 6. 
CA-2973546-C: Teaches a rod with a conical, pyramidal or another curvilinear shape in provide an increased energy absorption capacity in case of impact, which perform well their task of absorbing the kinetic energy of alternating compressive and tensile ones; and cutting tools surrounding the energy absorbing element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617